                                                     Case 5:19-cv-01647-RGK-KK Document 19 Filed 10/07/19 Page 1 of 3 Page ID #:723




                                                        1 DYKEMA GOSSETT LLP
                                                          JOHN M. THOMAS, State Bar No. 266842
                                                        2  JThomas@dykema.com
                                                          PAUL L. NYSTROM, State Bar No. (Pro Hac Vice to be submitted)
                                                        3  PNystrom@dykema.com
                                                          ASHLEY R. FICKEL, State Bar No. 237111
                                                        4  AFickel@dykema.com
                                                          ABIRAMI GNANADESIGAN, State Bar No. 263375
                                                        5  AGnanadesigan@dykema.com
                                                          333 South Grand Avenue, Suite 2100
                                                        6 Los Angeles, California 90071
                                                          Telephone: (213) 457-1800
                                                        7 Facsimile: (213) 457-1850
                                                       8 Attorneys for Defendants
                                                         HARLEY-DAVIDSON, INC., HARLEY-DAVIDSON MOTOR
                                                       9 COMPANY, INC. and HARLEY-DAVIDSON MOTOR COMPANY
                                                         OPERATIONS, INC.
                                                      10
                                                      11                                    UNITED STATES DISTRICT COURT
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                      12             CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
                                                      13
                              SUITE 2100




                                                      14 MATTHEW D. GREENE, an                               Case No. 5:19-cv-01647 RGK (KKx)
                                                         individual, on behalf of himself, the
                                                      15 proposed class(es), all others similarly            REQUEST FOR JUDICIAL
                                                         situated, and on behalf of the general              NOTICE IN SUPPORT OF
                                                      16 public                                              HARLEY-DAVIDSON MOTOR
                                                                                                             COMPANY OPERATIONS, INC.’S
                                                      17                      Plaintiff,                     OPPOSITION TO PLAINTIFF’S
                                                                                                             MOTION TO REMAND
                                                      18            v.
                                                      19 HARLEY-DAVIDSON, INC., a                            Date:     October 28, 2019
                                                         Wisconsin corporation; HARLEY-                      Time:     9:00 a.m.
                                                      20 DAVIDSON MOTOR COMPANY,                             Location: Courtroom 850
                                                         INC., a Wisconsin corporation;
                                                      21 HARLEY-DAVIDSON MOTOR                               Complaint Filed: June 11, 2019
                                                         COMPANY OPERATIONS, INC., a
                                                      22 Wisconsin corporation; and DOES 1
                                                         through 10, inclusive,
                                                      23
                                                                      Defendants.
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                           107174.000014 4851-1162-6402.1
                                                                                                         1
                                                               REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION
                                                           a
                                                                                                   TO REMAND
                                                     Case 5:19-cv-01647-RGK-KK Document 19 Filed 10/07/19 Page 2 of 3 Page ID #:724




                                                        1 TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
                                                        2        Pursuant to Federal Rule of Evidence 201(b)(2), Defendant Harley-Davidson
                                                        3 Motor Company Operations, Inc. (hereinafter “HDMCOI”) hereby requests that the
                                                        4 Court take judicial notice of the following documents:
                                                        5        1.    Notice of Motion and Motion to Compel Further Responses to
                                                        6 Interrogatories and Memorandum of Points and Authorities filed in the Superior
                                                        7 Court for the State of California, County of San Diego, in the case entitled Gomez v.
                                                        8 Mycles Cycles Inc. et al., Case Number 37-2015-00043311-CU-BT-CTL, a true and
                                                        9 correct copy of which is attached hereto as Exhibit 1.
                                                      10         2.    Declaration of Ross H. Hyslop in Support of Motion for Final Approval
                                                      11 of Proposed Class Action Settlement filed in the Superior Court for the State of
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                      12 California, County of Riverside, in the case entitled Baker v. Temecula Motorsports,
                                                      13 Inc., Case Number MCC1500556, a true and correct copy of which is attached
                              SUITE 2100




                                                      14 hereto as Exhibit 2.
                                                      15         3.    The relevant portions of a Stipulated Distribution Plan and Order filed
                                                      16 in the Superior Court for the State of California, County of Los Angeles, in the case
                                                      17 entitled Medrazo v. Honda of North Hollywood, Case Number BC354744, a true
                                                      18 and correct copy of which is attached hereto as Exhibit 3.
                                                      19         4.    The Verdict and Settlement Summary in Gutierrez v. Autowest, Inc.,
                                                      20 No. CGC-00-317755, 2009 WL 2736967, filed in the Superior Court of California,
                                                      21 County of San Francisco, a true and correct copy of which is attached hereto as
                                                      22 Exhibit 4.
                                                      23         5.    The Verdict and Settlement Summary in Gutierrez v. PCH Roulette,
                                                      24 Inc., 2001 WL 1897961, filed in the Superior Court of Santa Cruz, a true and correct
                                                      25 copy of which is attached hereto as Exhibit 5.
                                                      26         6.    The California Court of Appeal’s unpublished decision in Angel v. YFB
                                                      27 Hemet, Inc., No. G030528, 2004 WL 1058180 (Cal. Ct. App. April 30, 2004), a true
                                                      28 and correct copy of which is attached hereto as Exhibit 6.
                                                         107174.000014 4851-1162-6402.1
                                                                                                   2
                                                            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION
                                                                                                TO REMAND
                                                     Case 5:19-cv-01647-RGK-KK Document 19 Filed 10/07/19 Page 3 of 3 Page ID #:725




                                                        1            7.        The Verdict and Settlement Summary in International Paper Co. v.
                                                        2 Affiliate FM Insurance Co., 2001 Jury Verdicts LEXIS 49427, a true and correct
                                                        3 copy of which is attached hereto as Exhibit 7.
                                                        4            HDMCOI makes this request in support of its Opposition to Plaintiff’s
                                                        5 Motion to Remand. Federal Rule of Evidence 201(b)(2) provides that the Court may
                                                        6 properly take judicial notice of facts that are not subject to reasonable dispute
                                                        7 because they “can be accurately and readily determined from sources whose
                                                        8 accuracy cannot reasonably be questioned.” None of these documents is subject to
                                                        9 reasonable dispute, because they are all matters of public record. See Headwaters
                                                      10 Inc. v. United States Forest Serv., 399 F.3d 1047, 1050 (9th Cir. 2005) (“Materials
                                                      11 from a proceeding in another tribunal are appropriate for judicial notice”); Mir v.
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                      12 Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988) (court may take judicial
                                                      13 notice of court records).
                              SUITE 2100




                                                      14             Because these documents are court documents from another tribunal, and thus
                                                      15 matters of public record, these documents are not subject to reasonable dispute.
                                                      16 Therefore, HDMCOI respectfully requests that the Court take judicial notice of each
                                                      17 of the documents attached hereto.
                                                      18 DATED: October 7, 2019                      DYKEMA GOSSETT LLP
                                                      19
                                                      20
                                                                                                     By: /s/ Abirami Gnanadesigan
                                                      21
                                                                                                         John M. Thomas
                                                      22                                                 Paul L. Nystrom
                                                      23                                                 Ashley R. Fickel
                                                                                                         Abirami Gnanadesigan
                                                      24                                                 Attorneys for Defendants
                                                      25                                                 HARLEY-DAVIDSON, INC., HARLEY-
                                                                                                         DAVIDSON MOTOR COMPANY, INC.
                                                      26                                                 and HARLEY-DAVIDSON MOTOR
                                                      27                                                 COMPANY OPERATIONS, INC.

                                                      28
                                                            107174.000014 4851-1162-6402.1
                                                                                                          3
                                                             REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF HDMCOI’S OPPOSITION TO PLAINTIFF’S MOTION
                                                                                                 TO REMAND
